MANDATE
                Case1:19-cv-08694-VM
               Case  19-3204, DocumentDocument
                                       177-1, 07/10/2020, 2881314, Page1
                                                46 Filed 07/10/20  Page 1ofof11
                                                                                              N.Y.S.D. Case #
                                                                                              19-cv-8694(VM)


                            UNITED STATES COURT OF APPEALS
                                          FOR THE
                                      SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     4th day of November, two thousand nineteen.

     Before:     Robert A. Katzmann,
                        Chief Judge,
                 Denny Chin,
                 Christopher F. Droney,
                        Circuit Judges.
     ________________________________                                                             Jul 10 2020
                                                            JUDGMENT
      Donald J. Trump,
                                                            Docket No. 19-3204
                   Plaintiff - Appellant,

      v.

      Cyrus R. Vance, Jr., in his official capacity as
      District Attorney of the County of New York,
      Mazars USA, LLP,

                Defendants - Appellees.
     _________________________________

             The appeal in the above captioned case from an order of the United States District Court
     for the Southern District of New York was argued on the district court’s record and the parties’
     briefs. Upon consideration thereof,

             IT IS HEREBY ORDERED, ADJUDGED and DECREED that the district court’s order
     denying the President’s request for a preliminary injunction is AFFIRMED, the district court’s
     judgment dismissing the complaint on the ground of Younger abstention is VACATED, and the
     case is REMANDED to the district court for further proceedings consistent with this Court’s
     opinion.

                                                         For the Court:
                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 07/10/2020
